        Case 8-19-76260-ast         Doc 225    Filed 11/06/19     Entered 11/06/19 15:22:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                     Chapter 11

                                                     Case No. 19-76260-ast
    In re:                                           Case No. 19-76263-ast
                                                     Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                   Case No. 19-76268-ast
    LLC, et al.,1                                    Case No. 19-76269-ast
                                                     Case No. 19-76270-ast
                            Debtors.                 Case No. 19-76271-ast
                                                     Case No. 19-76272-ast

                                                     (Jointly Administered)

                     ORDER AUTHORIZING THE OFFICIAL COMMITTEE
                     OF UNSECURED CREDITORS TO EMPLOY AMINI LLC
                      AS COUNSEL NUNC PRO TUNC TO OCTOBER 3, 2019

             Upon the application, dated November 1, 2019 (“Application”) of the Official Committee

of Unsecured Creditors (“Committee”) of the above-named Debtors for an Order authorizing the

Committee to employ Amini LLC as its counsel, nunc pro tunc to October 3, 2019, pursuant to

Bankruptcy Code section 1103(a); and upon the Declaration of Avery Samet, dated November 1,

2019; and the Court having jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157(a)

and 1334(b); and consideration of the Application being a core proceeding under 28 U.S.C. §

157(b); and the Court having found that Amini LLC does not hold or represent an interest adverse




1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
      Case 8-19-76260-ast       Doc 225     Filed 11/06/19     Entered 11/06/19 15:22:35




to the Committee or to the Debtors’ estates; and it appearing no further notice need be provided;

now, therefore, it is hereby:

        ORDERED that the Application is granted as provided herein; and it is further

        ORDERED that the Committee is authorized to employ Amini LLC as its counsel nunc

pro tunc to October 3, 2019, pursuant to section 1103(a), and as generally described in the

Application and the Declaration of Avery Samet; and it is further

        ORDERED that Amini LLC shall be compensated for services rendered and expenses

incurred on behalf of the Committee, by applying for allowance of interim and final compensation

and reimbursement of expenses, in accordance with the procedures set forth in Bankruptcy Code

section 330 and 331, Rule 2016, the E.D.N.Y. Local Bankruptcy Rules, and any other Order

establishing procedures for the interim compensation and reimbursement of expenses of

professionals employed herein; and it is further

        ORDERED that prior to any increase in Amini LLC’s hourly rates, Amini LLC shall file

a supplemental affidavit and provide ten (10) business days’ prior notice to the Debtors and the

United States Trustee of such increase. The Debtors and the United States Trustee shall retain all

right to object to any rate increase on all grounds, including the reasonableness standard provided

in section 330, and the Court shall retain the right to review any rate increase under section 330;

and it is further




                                                   2
     Case 8-19-76260-ast        Doc 225     Filed 11/06/19   Entered 11/06/19 15:22:35




       ORDERED that the Court shall retain jurisdiction with respect to all matters arising from

the implementation or interpretation of this Order.

No Opposition:
11/4/19

s/Christine H. Black
Office of the United States Trustee


SO ORDERED:




                                                             ____________________________
 Dated: November 6, 2019                                              Alan S. Trust
        Central Islip, New York                              United States Bankruptcy Judge

                                                3
